Citation Nr: 1720304	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for perirectal abscess, status post incision and drainage and fistulotomy since October 2008.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease with esophagitis since October 2008.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to January 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Jackson, Mississippi, Regional Office (RO).  In September 2016 the Board remanded these matters for the RO to schedule the Veteran for a hearing before a Veterans Law Judge (VLJ).  The Veteran testified during the hearing before the undersigned VLJ in January 2017; a transcript of the hearing is of record.  At the hearing the Veteran submitted additional evidence and provided a waiver of RO consideration of the evidence at the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based on a review of the record, the Board finds that additional development is needed prior to adjudication of these matters.  The Veteran asserts that his service-connected perirectal abscess, status post incision and drainage and fistulotomy and gastroesophageal reflux disease (GERD) with esophagitis have worsened since the last VA examination in December 2008.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  A new examination, however, is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  At the January 2017 hearing the Veteran and his wife described increased symptoms associated with the Veteran's service-connected perirectal abscess disability and GERD.  The Veteran stated he has severe heartburn at least 3 to 4 days a week.  He experiences nausea and involuntary vomiting.  He regurgitates and has difficulty swallowing.  He has lost control of his bowels and has had involuntary bowel movements at work.  In light of the Veteran's (and his wife's) credible statements indicating that his disability picture is more severe, and mindful that the examination is nearly 9 years old, another examination must be afforded to accurately assess the current level of his perirectal abscess disability and GERD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer, 10 Vet. App. at 403.

In addition, outstanding VA treatment records must be obtained for the Veteran's perirectal abscess disability and GERD.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA gastrointestinal examination with an appropriate examiner to assess the current severity of his service-connected perirectal abscess disability and GERD.  The examiner must obtain a complete, pertinent history from the Veteran and review the entire record, including a copy of this remand, in conjunction with the examination.  The Veteran's record must be made available for review in conjunction with the examination.  

a) The examiner should describe the nature and severity of all manifestations of the Veteran's perirectal abscess disability and GERD. 

b) The examiner should specify whether the Veteran's perirectal abscess disability results in occasional involuntary bowel movements, necessitating wearing of a pad and/or extensive leakage and fairly frequent involuntary bowel movements and/or complete loss of sphincter control.   

c) The examiner should specify whether the Veteran's  GERD results in symptoms of persistent recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, or is productive of considerable impairment in health; and symptoms of pain, vomiting, material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

All opinions expressed should be accompanied by supporting rationale. 

3.  After any other appropriate development has been completed, the Veteran's claims should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




